DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               GEICO GENERAL INSURANCE COMPANY,
                           Petitioner,

                                     v.

       THOMAS A. MOULTROP and PATRICIA GUY MOULTROP,
                        Respondents.

                              No. 4D15-2772

                           [November 12, 2015]

  Petition for Writ of Certiorari to the Fifteenth Judicial Circuit, Palm
Beach County; Catherine M. Brunson, Judge; L.T. Case No. 05-2009-CA-
42658-MB AO.

  B. Richard Young, Adam A. Duke, Michel A. Morgan and Richard A.
Weldy of Young, Bill, Roumbos & Boles, P.A., Miami, for petitioner.

    Andrew A. Harris of Burlington & Rockenbach, P.A., West Palm Beach,
and Todd S. Stewart of The Law Offices of Todd S. Stewart, P.A., Jupiter,
for respondents.

                      ON RESPONDENTS’ MOTION
                   FOR APPELLATE ATTORNEY’S FEES

PER CURIAM.

   Geico General Insurance Company filed a petition for writ of certiorari
challenging an order requiring it to produce documents. Without ordering
a response under Florida Rule of Appellate Procedure 9.100(h), this court
denied the petition on August 18, 2015. Geico moved for rehearing and,
on September 28, 2015, the respondents filed a response to that motion
and also moved for attorney’s fees.

   Rule 9.400(b)(2) provides that “in original proceedings” a motion for
attorney’s fees “shall be served not later than . . . the time for service of
the petitioner’s reply to the response to the petition.” Here, the court
denied the petition without requiring a response to the petition or,
obviously, a reply to a response. Having been first filed after the petition
had been denied, the motion for appellate attorney’s fees is denied as
untimely.

CIKLIN, C.J., GROSS and LEVINE, JJ., concur.

                           *        *          *




                                   -2-